Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151186 & (47)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  TERI WALTERS and KIM WALTERS,                                                                            Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                     Justices


  v                                                                SC: 151186
                                                                   COA: 319016
                                                                   Eaton CC: 12-000658-NH
  DONALD S. FALIK, D.D.S., d/b/a FALIK
  FAMILY DENTISTRY, ROBERT C. FALIK,
  D.D.S., and JANE DOE,
               Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion to strike is considered, and it is DENIED. The
  application for leave to appeal the January 29, 2015 judgment of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the judgment of the Court of Appeals and we REMAND this case to the Court
  of Appeals for reconsideration in light of Elher v Misra, ___ Mich ___ (SC 150824,
  decided 2/08/2016).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2016
         d0414
                                                                              Clerk